Case: 20-60695     Document: 00516335439          Page: 1     Date Filed: 05/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           May 27, 2022
                                  No. 20-60695
                                                                          Lyle W. Cayce
                                Summary Calendar
                                                                               Clerk


   Duglas Igdali Argueta, also known as Balmore Ayala,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A099 480 660


   Before Davis, Jones, and Higginson, Circuit Judges.
   Per Curiam:*
          Duglas Igdali Argueta, a native and citizen of El Salvador, petitions for
   review of a Board of Immigration Appeals (BIA) decision dismissing his
   appeal from an immigration judge’s denial of his application for relief under
   the Convention Against Torture (CAT). He also seeks review of a separate


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60695        Document: 00516335439           Page: 2    Date Filed: 05/27/2022




                                       No. 20-60695


   decision of the BIA dismissing his appeal from an immigration judge’s denial
   of his motion to reopen his 2006 removal proceedings and to rescind the
   reinstatement of his in absentia removal order.
            Our court has jurisdiction to review a petition for review if filed within
   30 days of the challenged BIA order. 8 U.S.C. § 1252(b)(1). In this matter,
   the BIA issued its decision dismissing Argueta’s appeal of the denial of his
   motion to reopen on September 20, 2019, and the petition for review was not
   filed until August 3, 2020. Thus, we lack jurisdiction to review the issues
   raised in Argueta’s brief regarding the motion to reopen. See Stone v. INS,
   514 U.S. 386, 405-06 (1995); Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir.
   2006).
            Turning to Argueta’s CAT claim, an applicant bears the burden of
   demonstrating eligibility for relief. See 8 C.F.R. § 1208.16(c)(2); Tamara-
   Gomez v. Gonzales, 447 F.3d 343, 350 (5th Cir. 2006). If an applicant’s
   testimony is credible but not sufficient to satisfy the requisite burden of proof
   by itself, the immigration judge may require the submission of reasonably
   available corroborating evidence. 8 U.S.C. § 1158(b)(1)(B)(ii); see also Yang
   v. Holder, 664 F.3d 580, 585-86 (5th Cir. 2011). We must uphold “a
   determination made by a trier of fact with respect to the availability of
   corroborating evidence unless the court finds that a reasonable trier of fact is
   compelled to conclude that such corroborating evidence is unavailable.”
   Yang, 664 F.3d at 587 (quoting 8 U.S.C. § 1252(b)(4)).
            Here, the record does not compel the conclusion that corroborating
   evidence was not reasonably available to Argueta. See Avelar-Oliva v. Barr,
   954 F.3d 757, 769 (5th Cir. 2020); Yang, 664 F.3d at 587. Given the lack of
   evidence to corroborate his allegations, Argueta has not shown that he is
   entitled to CAT relief. See Yang, 664 F.3d at 587. Thus, we need not reach




                                            2
Case: 20-60695      Document: 00516335439       Page: 3   Date Filed: 05/27/2022




                                 No. 20-60695


   his other CAT-related issues on review. See INS v. Bagamasbad, 429 U.S.
   24, 25 (1976).
          DISMISSED IN PART; DENIED IN PART.




                                      3